DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Claims 1-6 and 14-18 are pending. Claims 7-13 have previously cancelled. Claim 1 has been amended. Claim 18 has been added. Claims 1-6 and 14-18 are examined. Claims 1 and 16-17 are the independent claims.  This Allowance n is in response to the “Amendments and Remarks” received on 6/30/2022.                              
Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 6/30/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-6 and 14-17 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-6 and 14-17 have been withdrawn.

Allowable Subject Matter
With respect to Claims 1-6 and 14-18: Claims 1, 16, and 17 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 16, and 17 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “a hardware processor configured to change a toe angle of the bucket with respect to a present shape of an excavation ground while a toe of the bucket is inserted into the excavation ground, based on the attitude of the attachment detected by the attitude sensor and information relating to the present shape of the excavation ground, the toe angle being an angle of the toe of the bucket to the excavation ground, the present shape of the excavation ground being an actual shape of the excavation ground presently below the attachment”. 
The closest prior art of reference is Koch et al.  (United States Patent Publication 2009/0159302). Koch is also tool control system, however Koch does not specifically state a system with the limitations as cited above.
Another prior art of reference is Wu (United States Patent Publication 2015/0039189). Wu is also system and method for tool control, however Wu does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations a cited above in combination with the other claimed limitations. Therefore Claims 1, 16, and 17 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669